Citation Nr: 1647002	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-43 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a left forearm disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

7.  Entitlement to a higher initial evaluation for hypertensive cardiovascular disease, rated as 10 percent disabling prior to March 12, 2008, and as 30 percent from March 12, 2008.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to May 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, that, in pertinent part, denied entitlement to service connection for a low back disability, gout, a left forearm disability, and arthritis.  

The September 2003 rating decision also granted service connection for hypertension and hypertensive cardiovascular disease and assigned respective 10 percent initial evaluations, effective from November 5, 2001.  In a November 2008 rating decision, the RO assigned a 30 percent staged initial evaluation for the Veteran's hypertensive cardiovascular disease, effective from March 12, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a higher initial rating for his hypertensive cardiovascular disease and therefore, the issue remains in appellate status.

The September 2003 rating decision also granted entitlement to service connection for diabetes mellitus and assigned a 20 percent evaluation, effective from November 5, 2001.   However, in an August 2005 rating decision, the RO proposed to sever service connection for diabetes mellitus because clear and unmistakable error was found in the September 2003 rating decision regarding whether the Veteran actually set foot in Vietnam.  In a March 2006 rating decision, service connection for diabetes mellitus was severed, effective May 31, 2006.   In a June 2009 rating decision, the RO, after receiving additional service records, denied the Veteran's claim for entitlement to service connection for diabetes mellitus due to Agent Orange exposure.  The Veteran perfected an appeal as to the June 2009 rating decision.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

These issues were previously before the Board in November 2011, at which time they were remanded for additional development.  The Board recognizes that its November 2011 decision also remanded the issues of entitlement to service connection for a bilateral hearing loss disability and a right wrist disability for additional development.  However, in an August 2014 rating decision, the RO granted entitlement to service connection for bilateral sensorineural hearing loss, while an October 2015 rating decision granted entitlement to service connection for residuals of a right wrist fracture.  As such, although the Veteran's representative addressed the issue of entitlement to service connection for a right wrist injury in her October 2016 Informal Hearing Presentation, the Board finds that these issues have been granted in full and are no longer within its jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, a left forearm disability, arthritis, a low back disability, and gout, as well as entitlement to higher initial evaluations for hypertension and hypertensive cardiovascular disease.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for diabetes mellitus, the Veteran has asserted that he developed diabetes as a result of in-service exposure to herbicides while stationed at Andersen Air Force Base, Guam, from June 1965 to May 1967.  In its November 2011 Remand, the Board directed the RO to take the necessary actions to comply with the evidentiary development procedures required by VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Specifically, the Board instructed the RO to provide a detailed statement of the Veteran's claimed in-service herbicide exposure to the Compensation and Pension Service and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged; in the event that the alleged exposure was not verified, the RO was instructed to send a request to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from June 1965 to May 1967.  If the JSRRC determined that there was insufficient information to verify the Veteran's claimed exposure, then the RO was directed to make a formal finding in this regard and associate such finding with the record.

Pursuant to the Board's November 2011 Remand instructions, the RO contacted Compensation and Pension Service to verify the Veteran's allegations of herbicide exposure using Department of Defense records.  In July 2015, Compensation and Pension Service responded that, "Regarding your Veteran claimant, the DoD list does not show any use, testing, or storage of tactical herbicides at any location on Guam after 1952.  During a brief period during the Korean War tactical herbicides were stored on Guam. These herbicides were shipped back to Ft. Detrick, Maryland following the Korean armistice.  Therefore, Compensation Service can provide no evidence to support the claim."  Compensation and Pension Service then directed the RO to refer the matter to the JSRRC for any information to corroborate the Veteran's claimed exposure.  

The RO then contacted the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam, to include from June 1965 to May 1967.  However, in July 2015, a reply from JSRRC was received via the Defense Personnel Records Information Retrieval System (DPRIS) indicating the request was not researched because the RO did not meet the criteria for an adequate request.  Specifically, the JSRRC indicated that the RO did not provide a complete unit of assignment for the Veteran as it listed only "3960th Strategic Wing" as the unit of assignment.  The JSRRC directed the RO to provide a complete unit of assignment down to the squadron level, the complete time period the Veteran served in the unit, and the circumstances surrounding exposure to Agent Orange.  The JSRRC further directed the RO to limit each time period to be searched to 60 days.  Significantly, however, it does not appear that the RO ever sent an amended follow-up request for verification to the JSRRC.  Rather than comply with the JSRRC's instructions and submit an amended request for verification, the RO simply issued of supplemental statement of the case which continued the denial of entitlement to service connection for diabetes mellitus because the information provided in the RO's own JSRRC request did not meet the criteria for submitting an adequate request (through no fault of the Veteran, the Board notes).  

The Board emphasizes that the RO's inquiry into the verification of the Veteran's alleged in-service herbicide exposure should not have ended at the JSRRC informing the RO that its initial verification request was inadequate.  Rather, the RO should have sent a follow-up request to JSRRC which complied with parameters set forth in the July 2015 DPRIS response.  As such, this issue must be remanded so that the RO can send an adequate verification request to the JSRRC. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand).  This verification request should indicate that the Veteran was stationed at Andersen Air Force Base in Guam from June 1965 to May 1967, at which time he was attached to the 3960th Strategic Wing, 3d Air Division, Strategic Air Command.  This request should include the circumstances surrounding the Veteran's alleged exposure to Agent Orange, and multiple requests should be made to the JSRRC covering 60-day increments for the period from June 1965 to May 1967.  

With respect to the issues of entitlement to service connection for a left forearm disability, arthritis, a low back disability, and gout, the Board's November 2011 Remand instructed the RO to provide the Veteran with a VA examination by an appropriate specialist(s) to determine the nature and etiology of his gout and all currently diagnosed left forearm, low back, and arthritis disabilities.  Specifically, the examiner was requested to furnish an opinion concerning whether it was at least as likely as not that the Veteran's current gout, wherever diagnosed, was etiologically related to service, to include in-service documentation of left foot gout and left great toe tenderness in September 1988.  The examiner was also requested to furnish an opinion as to whether it was at least as likely as not that the Veteran's current left forearm disability, if not diagnosed as gout, was etiologically related to the Veteran's documented September 1988 in-service history of a left forearm fracture.  Finally, the examiner was directed to provide an opinion as to whether clear and unmistakable evidence established that the Veteran had a low back disability that preexisted service (based on his August 1962 enlistment examination which indicated he broke his back when he was 5 years old, as well as his service personnel records which revealed an assignment limitation because of low back instability) and, if so, whether clear and unmistakable evidence established that it was not aggravated by his military service.  If it was found that the Veteran did not have a back disability that preexisted service, then the examiner was directed to provide an opinion as to whether it was at least as likely as not that his current low back disability was etiologically related to his service in the military, to include the low back instability and associated profile documented in the Veteran's service personnel records.

Pursuant to the Board's November 2011 Remand instructions, the Veteran was provided with several VA examinations in March 2012.  Regarding his low back, the Veteran was diagnosed as having lumbar spondylosis deformans.  However, the examiner opined that a back disability did not preexist service because the Veteran's August 1962 enlistment medical examination report showed a normal spine despite claims by the Veteran on his medical history report at enlistment that he previously broke his back at age 5; moreover, the examiner found that review of the service record showed no treatment or medical record pertaining to any lower back condition while in military service from 1962 to 1993, and therefore concluded that his claimed lower back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  Regarding gout, the examiner found no evidence of gout or characteristic gouty bone changes upon examination.  The examiner then found that there was no evidence of any treatment for or diagnosis of gout while in service from 1962 to 1993, and that the first mention of gout was in 1995, which was beyond the presumptive period of one year; as such, the examiner concluded that the Veteran's gout was less likely than not etiologically related to his military service.  Regarding the Veteran's left forearm, the examiner concluded that this condition was less likely than not caused by or a result of military service on the basis that there was no evidence of treatment or medical record pertaining to any left forearm injury while in military service from 1962 to 1993.

The Board finds the opinions of the March 2012 VA examiner to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the Board emphasizes that the opinions provided by the VA examiner were based upon inaccurate factual premises.  Particularly, the examiner based his conclusions on the inaccurate premise that there was no in-service documentation of any symptomatology related to the low back, left forearm, or gout, from 1962 to 1993.  However, as articulated clearly by the Board in its previous November 2011 Remand, such in-service documentation existed, primarily in the Veteran's service personnel records which revealed an assignment limitation because of low back instability and in the report of a September 1988 medical consultation, as detailed above.  The VA examiner did not reference or acknowledge this evidence.  As such, a remand is necessary in order to obtain another VA examination considering all of the medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative); see also Stegall, 11 Vet. App. at 271.

With respect to the issues of entitlement to higher initial evaluations for hypertension and hypertensive cardiovascular disease, the Board acknowledges that the Veteran was last provided with a VA examination with respect to these issues in March 2012, over four years ago.  The Board notes that subsequent VA treatment records, particularly those in October 2013, indicate significantly higher blood pressure readings associated with lightheadedness.  Due to this evidence of worsening symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected hypertension and hypertensive cardiovascular disease.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  A request must be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service.  This verification request should indicate that the Veteran was stationed at Andersen Air Force Base in Guam from June 1965 to May 1967, at which time he was attached to the 3960th Strategic Wing, 3d Air Division, Strategic Air Command.  This request also should include the circumstances surrounding the Veteran's alleged exposure to Agent Orange, and multiple requests should be made to the JSRRC covering 60-day increments for the period from June 1965 to May 1967.  

If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, then a formal finding should be made in this regard by the RO and associated with the record.

2.  Provide the Veteran with a VA examination by an appropriate specialist(s), other than the examiner who authored the March 2012 report, to determine the likely nature and etiology of the Veteran's gout and all currently diagnosed left forearm, low back, and arthritis disabilities. 

The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

All left forearm and low back disabilities should be identified.  The examiner should also specifically identify the joints which are affected by gout and/or arthritis.  If certain joints are affected by both gout and arthritis, please so indicate. 

The examiner should be specifically requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current gout, wherever diagnosed, is etiologically related to service, to include the in-service documentation of gout in September 1988.

The examiner should also be specifically requested to furnish an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left forearm disability, if not diagnosed as gout, is etiologically related to the Veteran's documented in-service history of a left forearm fracture in September 1988.

The examiner should also provide an opinion as to whether clear and unmistakable evidence establishes that the Veteran had a low back disability that preexisted service and if so, whether clear and unmistakable evidence establishes that it was not aggravated (i.e., made permanently worse during  service beyond its natural progression) by his military service.   If it is found that the Veteran did not have a back disability that preexisted service, the examiner, in the alternative, should provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disability is etiologically related to his service in the military, to include the low back instability and associated profile documented in the Veteran's service personnel records.  In formulating these opinions, the examiner must explicitly acknowledge and comment upon the Veteran's August 1962 enlistment examination which indicated he broke his back when he was 5 years old, as well as his service personnel records which revealed an assignment limitation because of low back instability.  

The examiner is advised that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence (as likely as) standard.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).)

Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, then the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  After completing the above, the Veteran should be afforded the appropriate VA examination(s) to determine the current nature and severity of his service-connected hypertension and hypertensive cardiovascular disease.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s). Any indicated evaluations, studies, and tests should be conducted. 

The examiner should specifically describe the current status of the Veteran's hypertension and hypertensive heart disease, to include description of all functional capacity related to the disability.  All required testing, to include an exercise stress test, should be performed unless medically contraindicated.  If testing cannot be done, the examiner should so state and then provide an estimated METs level.  

The rationale for all opinions expressed should be set forth.

4.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

